Sir, I have the honor to congratulate you on your election to the high and responsible position of President of the twenty-ninth session of the General Assembly. This gives me particular pleasure since you represent friendly, non-aligned Algeria, which, like my own country, through a national liberation war and revolution won independence and created the conditions for social progress and equal participation in international relations. Your election symbolizes the growing role in the world of the peoples and countries of Africa and their successful struggle for freedom, independence and equality, as well as the in-creasing role of the non-aligned countries and the policy of non-alignment in the contemporary development of international relations.
1Q8. The untiring efforts and the competence with which Mr. Leopoldo Benites conducted the twenty- eighth session of the General Assembly, last year, as well as the sixth special session of the General Assembly, merit our most profound thanks and recognition.
109.	My delegation has already had the opportunity to welcome the admission of the three new Members in the Organization and, in that connexion, to express our great pleasure. Permit me to congratulate once more the delegations of the People's Republic of Bangladesh, the Republic of Guinea- Bissau and Grenada on their admission, which is one more important victory on the road to achieving the universality of the United Nations.
110.	On behalf of my delegation, I should like to express to Secretary-General Mr. Kurt Waldheim our recognition of his great personal commitment to finding solutions to the crises in the Middle East and Cyprus, and of his efforts in that connexion, as well as in connexion with the carrying out of the program of emergency measures to mitigate the difficulties of the most seriously affected developing countries.
111.	In the period between least year's General Assembly session and this one, many turbulent and important changes have occurred which have not by-passed a single area of international relations, and from which no region of the world has been exempt. Almost never before have so many problems, in so short & time and with such intensity, engaged the attention of the international community.
112.	The basic characteristics of these changes are a profound social-economic ferment in many countries, and ever stronger and more organized demands for fundamental changes in international political and economic relations. The achievement of domestic progress is becoming increasingly tied to the struggle for complete political and economic independence and equality and for the elimination of the causes of tension and hotbeds of crisis.
113.	The process of relaxation of tension between the big Powers and in Europe has led to certain achievements important to peace and security. This is reflected in the initial results obtained in the field of the limitation of strategic nuclear arms and the removal of the danger of a general nuclear war, as well as in the convening of the Conference on Security . and Co-operation in Europe. The successful conclusion of that Conference would be a new, important contribution to consolidating the process of relaxation of tension and the strengthening of peace, security and equal international co-operation in Europe and the world. Yugoslavia decisive favors and, together with other participating countries, is making a constructive contribution to the successful outcome of the Conference, There is no doubt that the continuation of the process of relaxation of tension is of the greatest importance for the preservation of peace in the world and the solution of international problems.
114.	The relaxation of tension in the world is in the interests of all countries. It should become a world process and encompass the solution of the most serious international problems with the equal participation of all countries, especially those most directly interested. If such general relaxation is not achieved, or if it should remain limited in scope, content and participants, we would have no guarantee that we had really moved away from the danger to the peace and security of many countries, and not even from a confrontation of global proportions. The role of the United Nations is of the greatest significance in the further development of the relaxation of tension. The non-aligned countries particularly contribute to the development of this process, in which they see the expansion of active peaceful coexistence in the world and conditions for attaining their jointly established aims.
115.	In the complex and uncertain development of the world situation, the policy of non-alignment, which at the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers in September 1973, gained new strength and established the basic directions for common action by the non-aligned countries, has been, further confirmed as the lasting political orientation of an ever-increasing number of States and as a world policy. The non-aligned countries have become not only a powerful moral and political factor but a real material force, which has shown that it can influence international relations and make a real contribution to the solution of the most important international problems. It should be stressed in this connexion that the non-aligned countries have always been inspired by a desire for equitable and broad co-operation with other countries, and that confrontation has been imposed on them by the positions and conduct of certain Powers.
116.	The challenge to the international community and the United Nations, and especially to the non- aligned Countries, is all the greater and more bold because of the frequency of cases of direct and indirect foreign interference in the internal affairs of other countries* often with the aim of overthrowing the legal government and changing the political orientation of a country. Furthermore, the internal social and economic difficulties?- encountered by certain developing countries are frequently used to the same end, whereas solidarity should be expressed and assistance extended to them in overcoming such difficulties. There is no hesitation even about attempting to legalize such interference as the right of the stronger. The United Nations must not permit any country, on whatever grounds, to secure the right to interference and intervention, for this would be the gravest blow to efforts for the relaxation of tension in the world and the establishment of equitable international relations; it would be a dangerous threat to peace and security, and even to the very existence of the United Nations.
117.	Why do we have these and similar dangerous phenomena in international relations? We find the answer in the reality of the existing profound differences and contradictions in the development of international relations in our era. Acting contrary to the process of relaxation of tension, to the struggles of peoples for full political and economic emancipation, equal international co-operation and peace and security in the world, are the forces of imperialism, colonialism and other kinds of foreign domination, hegemony and exploitation, which often resort to interference in the internal affairs of other countries and to various forms of pressure and do not even shrink from the use of force. As a direct consequence of this practice there is today a whole chain of crises and tensions, from Viet Nam and Cambodia, through the Indian Ocean and the Middle East, to Cyprus and southern Africa, which directly threaten the freedom and independence of many countries and peoples as well as world peace and security. In other parts of the world, too, there are many latent crises and conflicts which could lead to new and dangerous tensions in international relations.
118.	Following the significant changes resulting from the successful liberation struggle of the Arab countries and copies in the October war against Israeli aggression, which we view as only the first step towards an overall solution of the Middle East crisis, I must express concern over the lack of further progress and the return to the state of "no peace, no war". Moreover, the trends towards a heightening of this dangerous international crisis are becoming stronger. Obviously, the responsibility for this situation lies with Israel, which continues to show reluctance to comply with the resolutions of the Security Council and the General Assembly, resorts to aggressive conduct and is threatening a new armed attach. It is a dangerous illusion to believe that the crisis can be kept under control or that it can be localized while the settlement of the problem is postponed.
119.	Yugoslavia calls for the prompt and complete withdrawal of Israel from all the Arab territories occupied in 1967 and subsequently. This is an essential prerequisite for achieving a comprehensive and just solution which would enable all the countries and peoples of the Middle East to live in peace and independence.
120.	We have always believed that a settlement of the Middle East crisis is impossible without a solution at the same time of the Palestinian problem. Therefore my country is among those that have wholeheartedly supported the initiative to include this item in the agenda of the General. Assembly [AI9742 and Add.I-4]. This comes at a particularly timely moment in view of the frequent attempts to push this problem into the background and by various maneuvers make it impossible for the legitimate representatives of the Arab people of Palestine to take part, on an equal footing, in its solution.
121.	Yugoslavia firmly supports the recognition and realization of the national rights of the Arab people of Palestine, and primarily its right to self- determination and free development, and considers the Palestine Liberation Organization [PLO] to be its sole legitimate representative. We are convinced that at this session appropriate decisions will be adopted in this direction and that the Palestinian representatives will be granted equal participation in all efforts to overcome the Middle East crisis and all phases of the negotiations.
122.	The crisis in the Middle East and the new Cyprus crisis are interconnected, intensifying tensions and increasing the danger to peace and security in that part of the world and generally. It is therefore essential that these crises be settled without delay. It has again been confirmed that peace and security in Europe, in the Mediterranean and in the Middle East, which are of fundamental importance for peace and security in the world, are interlinked and that they cannot for long be strengthened or consolidated apart from each other. 
123.	Without going into the history of the Cyprus crisis I should like to set forth our views on its essence and the basic elements on which a settlement can be achieved. My Government believes that it is now most important to begin the process of settling this acute and dangerous situation. Provoked by interference on the part of imperialistic and reactionary forces in harness with the former Government of the Greek military junta, by means of the well-known putsch against the Government of the Republic of Cyprus headed by President Makarios, and in view of the unsettled relations between the two national communities in Cyprus, the crisis flared into an armed conflict and foreign military intervention, which despite the present cease-fire continues to entail great sacrifices and suffering of the population of the Republic of Cyprus.
124.	The independent and non-aligned Republic of Cyprus is, after Chile, the second non-aligned country within a year to fall victim to inadmissible foreign interference in internal affairs and to the policy of force. We view these events as dangerous attacks on the policy of non-alignment as a whole following the Fourth Conference of Heads of State or Government of Non-Aligned Countries in Algiers which all non-aligned and other peace-loving countries must most resolutely resist.
125.	My country, as a neighboring and non-aligned nation having friendly relations with the Republic of Cyprus, with Greece and with Turkey, has endeavored from the beginning, within the limits of its capacity, to contribute to overcoming the crisis. The President of the Socialist Federal Republic of Yugoslavia, Josip Broz Tito, sent messages to the leading statesmen o.f the Republic of Cyprus, of Greece and of Turkey. Believing this to be a crisis of the broadest international significance, President Tito then sent messages also to the chiefs of State of the permanent members of the Security Council and to a number of non-aligned and other countries, as well as to the Secretary-General.
126.	In these messages, and on many other occasions, my Government pointed out the principles which it considers to be the basis for a just and lasting solution. These are: full respect for the independence, sovereignty, territorial integrity and non- alignment of the Republic of Cyprus; the withdrawal of foreign armed forces and bases from Cyprus; and the establishment of relations of equality between the Greek and Turkish national communities within the framework Of a State organization which they themselves will work out together. Not only must the legitimate representatives of the Republic of Cyprus, in the person of representatives of both national communities, participate in finding a just and lasting solution, but their role in the search for such a solution is of primary importance. Along these lines, the contacts between the leaders of the two communities in Cyprus, which have produced initial positive results, are encouraging.
127.	Yugoslavia regards as indispensable the full commitment of the United Nations to the finding of ways and means for a political settlement of the Cyprus crisis. In this connexion, we think that the presence and activities of the United Nations Peacekeeping Force in Cyprus are important and my Government extends its recognition to that Force. We deeply regret the casualties it has suffered.
128.	On the basis of these positions, Yugoslavia along with other non-aligned countries, especially those in the group established by the co-ordinating bureau of the non-aligned countries to follow the development of the Cyprus crisis and to offer good offices to the parties to the dispute is ready to continue to do everything in its power to open up prospects for a just and permanent solution of this crisis, in the interest of peace and security and in the spirit of the United Nations Charter, that is, the universally accepted principles upon which international relations should be based. Yugoslavia also supports all further initiatives and efforts for a peaceful solution of the Cyprus crisis that is acceptable to the parties to the depute.
129.	We note with pleasure that the successful struggles of the liberation movements in Africa and the positive changes in Portugal have made possible progress towards the final liberation of the peoples from Portuguese colonial domination. The independence of Guinea-Bissau and the agreement on the attainment of independence by Mozambique are very significant achievements which we believe will soon be followed by the liberation of Angola, the Cape Verde Islands and other colonies.
130.	By consistently supporting and assisting from the very beginning liberation and anti-colonial movements, Yugoslavia has actively endeavored to contribute to this development. Guided by that consideration, we resumed diplomatic relations with Portugal immediately following the removal of the Portuguese Fascist, colonialist regime. We approached this in the conviction that the democratic forces of the Portuguese people will consistently carry out the historic task of decolonization and with a profound belief in the unity of interests of the struggle of the democratic forces of Portugal, and the national liberation movements in the Portuguese colonies. We are happy to see that the democratic forces of Portugal are successfully carrying out this task in co-operation and agreement with the liberation movements. At the same time, we consider it essential that the United Nations engage in preventing any attempt by colonialist and racist regimes to restrict or halt this process.
131.	South Africa, however, remains a bastion of imperialism, neo-colonialism and foreign exploitation. Not only does the racist regime oppress the African majority of its population but it is also a constant source of threat and danger to the independence of its African neighbors. Without assistance from South Africa and international capital, the white racists in Southern Rhodesia would be unable to maintain their illegal minority regime, which defies all the sanctions of the United Nations. The people of Namibia are still exposed to cruel exploitation by the South African racists. We believe that the time has come for the United Nations to consider in more concrete terms what should be done to put an end to South Africa's constant violation of the fundamental principles and decisions of the United Nations.
132.	In our opinion, there are now favorable conditions for accelerating the liberation of all the remaining colonial strongholds or enclaves in various parts of the world and we should. therefore come closer to the complete realization of decolonization one of the most important goals of the United Nations and of the entire international community.
133.	In South Viet Nam the Saigon regime, with support from abroad, is brazenly violating the Paris Agreement and, by resuming military operations, endangering the freedom, independence and right to self-determination of the people of Viet Nam. The people and Government of Yugoslavia fully support the right of the Provisional Revolutionary Government of the Republic of South Viet Nam - the only legitimate representative of the people of South Viet Nam to observer status and the right to participate in the work of our Organization.
134.	As we know, through procedural maneuvers, last year a discussion of the question of establishing in the United Nations the legitimate rights of the Royal Government of National Union of Cambodia, led by Prince Sihanouk, was postponed, but the acuteness of this problem has not diminished. In fact, the postponement has proved to be completely unjustified. The Lon Nol regime is, as it always has been, an instrument of foreign intervention and interference. The liberation struggle of the people of Cambodia has registered new successes, while their legitimate Government actually controls most of the national territory. It is therefore essential for this session of the General Assembly to adopt a resolution in favor of recognizing the legitimate Government of Prince Sihanouk to represent Cambodia in the United Nations.
135.	The problem of Korea continues to occupy our attention. Important steps have been taken to overcome this heritage of the cold war. The duty of the United Nations, as we conceive it, is to induce the peaceful reunification of the Korean people. We therefore, together with a group of non-aligned and socialist countries, requested the inclusion of an item on the withdrawal of foreign military forces from South Korea under the United Nations flag [AI9703 and Add.1-3] and we favor the adoption of a resolution by the General Assembly in this regard, which is also in the spirit of the consensus achieved at the twenty-eighth session. 
136.	The efforts and struggles of the peoples of Latin America to change the existing inequitable relations, for sovereignty over their natural resources and for political and economic independence enjoy the support of a wide circle of non-aligned countries, including my own. The adoption by an ever greater number of Latin American and Caribbean countries of the policy of non-alignment is of tremendous international importance, because it strengthens the power and role of the non-aligned countries, in international relations and in solving acute and' long-term international problems, while at the same time it is a further guarantee of the success of their struggle for emancipation and equality.
137.	In recent months we have witnessed the further deepening of theT crisis Of the world economy. The world trade and monetary systems are in a state of profound crisis. Inflation is rampant and, like a relentless tidal wave, is sweeping from one country to another, and the greatest sufferers from this are the broad working classes of the population and the countries at the lowest level of economic and social development.
138.	The so-called energy crisis and the crisis of the system of international economic relations, which most directly affect the development of political relations, have again confirmed that in today's world of increasing interdependence of countries and peoples no area can be isolated in either prosperity or crisis.
139.	The sixth special session of the General Assembly, on raw materials and development, provided a comprehensive analysis of contemporary economic problems. On the initiative of the non-aligned and other developing countries it reached a historic decision on the establishment of a new international economic order and adopted a Program of Action [resolution 3202 (S-Vl)]. This offers a basis and framework which make it possible, by common effort and respect for the interests of both the developing and the developed countries, to seek solutions to the most serious economic problems confronting us. For that reason, in our opinion, our actions should be directed towards the most rapid and complete implementation of the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-F/)] and the Program of Action. We are convinced that a search for some other solutions and resistance to the inevitable process of establishing a new economic order could only worsen the already critical situation in which we find ourselves today.
140.	I should especially like to stress the importance of the most urgent and complete implementation of the Special Program contained in the Program of Action. Despite the fact that the General Assembly at the special session achieved a high degree of agreement on the need to extend urgent and adequate assistance to developing countries which are most seriously affected by the current economic trends in the world, the implementation of the Special Program as a whole is going slowly, so that there is a danger of its losing its basic purpose. The extremely difficult position of the most seriously affected developing countries places a great obligation on all countries to heed the appeal launched at the special session, in the name of solidarity, interdependence and common progress. We feel that at this session the General Assembly should give decisive support to the implementation of the Special Program.
141.	In this connexion, I particularly wish to emphasize the extraordinarily difficult position of the
People's Republic of Bangladesh, which is fighting the terrible consequences of inherited backwardness, war destruction, natural catastrophes and extremely unfavorable world economic trends. In addition, a matter occupying our close attention is the grave consequences of famine affecting many African countries, particularly in the Sudano-Sahelian region, and in some other countries in other parts of the world. It is of vital necessity for the international community and our Organization to approach more decisively the solving of these acute problems.
142.	Aware of the situation in the most seriously affected developing countries, the Government of Yugoslavia has decided, within the confines of its capacities, to contribute to the emergency measures provided for in the Special Program, despite the fact that my country, also, seriously feels the results of these unfavorable trends in the world economy that include restrictions imposed on its traditional export markets.
143.	The developing countries will continue to rely on their own capabilities and to utilize their own resources. They are determined to speed up their economic development by joining forces and through mutual co-operation and assistance. We feel sure that the meeting of representatives of the co-ordinating countries, which has just ended in Belgrade, and which prepared a number of proposals for the implementation of the Action Program for Economic Co-operation among Non-Aligned Countries, will contribute to this.
144.	In achieving the aims and performing the tasks laid down at the sixth special session of the General Assembly, the role of the United Nations is irreplaceable. We have often witnessed a lack of orientation on the part of certain organs and specialized agencies of the United Nations towards carrying out the resolutions and recommendations of the General Assembly, while today there is a growing tendency to bypass the system of the United Nations, and to seek solutions to outstanding economic problems in closed, privileged circles. What is essential today is to have ever more concentrated actions by the organs and agencies of the United Nations.
145.	The Third United Nations Conference on the Law of the Sea, and the World Population Conference, contributed to the solution of the problem of development, and thus also to the strengthening of the role of the United Nations. To those same goals should contribute such important actions in the coming period as the adoption of the Charter of Economic Rights and Duties of States, the World Food Conference, the Second General Conference of the United Nations Industrial Development Organization and, as the climax of a period of exceptional all-round activity by the United Nations, the special session of the General Assembly to be held in September of next year, in the preparation of which we should even now begin to pay the greatest care. 
146.	Present developments in the world are accompanied, and to a great extent conditioned, by the strengthening of the influence of the military factor on the policy and actions of some Governments. This also leads to an acceleration of the arms race which is acquiring disturbing proportions, and to an increase in the role of the military-industrial complex in certain developed countries.
147.	The greatest danger threatening humanity is the possible use of weapons of mass destruction. For this reason, Yugoslavia, together with other non-aligned countries, and in the spirit of the resolutions adopted at their conferences, has always most resolutely favored the undertaking of urgent measures for the complete prohibition of the use, development, production and stockpiling of nuclear weapons, and for the destruction of existing stockpiles. In this context, we also support the prohibition of all nuclear and thermonuclear weapons tests for military purposes, in all areas and by all countries. For the same reason, we firmly support the efforts for the earliest possible prohibition of the development, production and stockpiling of all chemical weapons and the destruction of existing supplies.
148.	While the development and production of nuclear weapons continues, we cannot refrain from pointing out that very modest results have been achieved so far in the field of the transfer of nuclear technology to the developing countries. This leads the developing countries to rely on their own resources and, by uniting their capabilities, to seek solutions in this area, also, which would enable them to emerge more quickly from the economic difficulties confronting them. It is high time for the world Organization to find a proper answer to this problem too.
149.	Negotiations on disarmament being held bilaterally or within broader frameworks, have yielded some results, which my country supports, but we feel it is essential to give a new powerful stimulus to these efforts. We believe that a world conference on disarmament could open new paths and perspectives for the abandonment of the armaments race, and for disarmament, in conditions of a strengthening of trust among peoples and States.
150.	We welcome with satisfaction the success of the Special Committee on the Question of Defining Aggression, of which Yugoslavia is a member, in submitting to the Assembly at this session an agreed draft definition [fee A19619 and Corr.l]. Although the draft definition is a result of compromise, it defines the most important characteristics of the act of aggression, a definition that can assist the United Nations in identifying an aggressor, preventing and arresting aggression, or checking a potential aggressor. To this end, my delegation is in favor of the General Assembly's adopting, by consensus, the proposed definition of aggression.
151.	This decisive turning-point in international relations, makes it essential for us to combine our efforts on the broadest possible basis so that the search may continue for the solution of outstanding questions by peaceful means and in the spirit of the principles to which we, so often, as Members of the Organization, have declared our attachment.
